Citation Nr: 0901306	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-36 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Entitlement to service connection for a psychiatric disorder.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1972 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the RO 
which denied, in part, service connection for a psychiatric 
disorder.  In August 2008, a hearing was held at the RO 
before the undersigned member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran contends that his current psychiatric problems 
began in basic training, and that he subsequently started 
using drugs as a means of self-medication to ameliorate his 
depression.  On his original claim, received in June 2005, 
the veteran reported that he was first treated for chronic 
depression and polysubstance abuse by VA (Jesse Brown VAMC) 
in 1974.  However, on an authorization for release of medical 
information (VAF 21-4142), dated in August 2005, and when 
examined by VA in November 2005, the veteran reported that he 
was first treated by VA in 1979.  At the personal hearing, 
the veteran testified that he was first treated for 
psychiatric problems by VA around 1996 (West Side Chicago 
VAMC), and that he had a second period of inpatient care at 
Jesse Brown VAMC in 2006.  

Upon review of the claims file, it does not appear that an 
attempt was made to obtain any of the VA medical records 
identified by the veteran.  Part of VA's duty to assist under 
Veterans Claims Assistance Act of 2000 (VCAA) is to obtain 
records in the custody of a Federal department or agency.  
38 C.F.R. § 3.159(c)(2) (2008).  As these records are 
potentially relevant to the veteran's claim and are within 
the control of VA, they must be obtained.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  A 
medical examination is "necessary" if the evidence of record 
(lay or medical) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The United States 
Court of Appeals for Veterans Claims in McLendon observed 
that the third prong, which requires that an indication that 
the claimant's disability or symptoms "may be" associated 
with the established event, is a low threshold.  McLendon, 20 
Vet. App. at 83.

The evidence of record contains a current diagnosis of 
psychiatric disability; although service treatment records 
show no treatment for psychiatric disability, these records 
do show several evaluations for drug dependency albeit it 
appears that on consultation no physical, clinical, or 
psychological dependence on drugs was found (an opiate 
positive screen was noted in October 1973); and additional 
service records show several non-judicial punishments, 
counseling for deficiencies in military behavior and that the 
veteran was involuntarily separated from the Navy.  In light 
of the aforementioned evidence and the veteran's contentions 
in this case, the Board finds that the veteran should be 
afforded a VA examination to determine the relationship, if 
any, of a current psychiatric disorder and the veteran's 
military service.

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to obtain from the veteran the specific 
dates of any private or VA treatment for 
polysubstance abuse or psychiatric 
problems since his discharge from 
service.  All records identified by the 
veteran should be obtained and associated 
with the claims file.  Of particular 
interest are all VA treatment records 
from Jesse Brown VAMC from 1979 to the 
present, and from Chicago VAMC (West 
Side) for hospitalizations in 1996 and 
2006.  If any VA records are unavailable 
or can not be located, VAMC must provide 
confirmation and an explanation as to why 
the records are unavailable.  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the etiology and, if feasible, 
date of onset of his current psychiatric 
disorder.  The claims folder should be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All appropriate 
testing should be undertaken in 
connection with the examination.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any identified psychiatric disorder 
was first manifested in service.  If the 
examiner is only able to theorize or 
speculate as to this matter, he or she 
should so state.  The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  The findings should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

